Per Curiam.

Having thoroughly reviewed the record, we agree that respondent committed the misconduct found by the board. However, we find the flagrant disrespect that respondent has demonstrated toward the entire judicial system deserving of the legal profession’s most severe sanction. Accordingly, we order that respondent be permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., dissents.